136 F. Supp. 2d 610 (2001)
Mary Bryan HILL
v.
HOM/ADE FOODS, INC. and Howard Burris.
No. Civ.A. 00-2332.
United States District Court, W.D. Louisiana.
March 26, 2001.
Robert I Thompson, III, Shreveport, LA, for plaintiff.
Sidney L. Shushan, Landry & Lavelle, New Orleans, LA, for defendants.

ORDER OF REMAND
WALTER, District Judge.
This Court has before it the Defendants' Appeal of Magistrate Judge Roy S. Payne's Ruling on the Plaintiff's Motion to Remand [Doc. # 19].
After a thorough review of the record in this matter, including this Court's Order of Remand [Doc. # 16] that was issued pursuant to Magistrate Judge Roy S. Payne's Memorandum Ruling [Doc. # 15], this Court finds that Magistrate Judge Roy S. Payne's Memorandum Ruling [Doc. # 15] was not "clearly erroneous or contrary to law." Fed.R.Civ.P. 72(a).
Therefore, IT IS ORDERED that the Defendants' Appeal of Magistrate Judge Payne's Ruling on the Plaintiff's Motion to Remand [Doc. # 19] should be and hereby is DISMISSED.
Further, IT IS ORDERED that this action be REMANDED to the FIRST JUDICIAL DISTRICT COURT, in and for CADDO PARISH, LOUISIANA.